            Case 8:19-cr-00032-GLR Document 68 Filed 04/04/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                           *

       v.                                          *       19-32-GLR-3

KABIR T. ARE                                       *




                          APPEAL of an ORDER of DETENTION


       The defendant, Kabir Are, through his undersigned counsel, hereby respectfully moves

this Honorable Court to vacate the order of detention entered by the Honorable Magistrate Judge

Beth P. Gesner on 8 February 2019.

                                            Background

       Mr. Are is currently charged with conspiracy to commit bank and wire fraud in violation

of 18 U.S.C. §§ 1344, 1349, both non-violent offenses. Mr. Are is locally employed as a

construction supervisor with GeoPro, LLC an engineering and construction firm in the

Maryland, Virginia and Washington, D.C. area.          Mr. Are has steadily advanced in that

employment since he began working there last year. Mr. Are has been continuously employed

since 2015.

       The Government alleges that between late summer and December of 2015, Mr.

Mohammed Kwaning, who has pled guilty to significant fraud charges, directed Mr. Are and


                                              1
          Case 8:19-cr-00032-GLR Document 68 Filed 04/04/19 Page 2 of 4




others to open bank accounts where in he sent fraudulent deposits that were withdrawn by his

confederates. Mr. Are is alleged to have opened several accounts and assisted Mr. Kwaning in

retrieving money on a few occasions over the four month pendency of the scheme. Mr. Are is

not alleged to have had any role other than opening accounts used for fraudulent purposes.



                                                Argument

       18 U.S.C. § 3145 permits appeal of a Judicial Magistrate Court’s detention order to the

District Court. The Bail Reform Act establishes a presumption in favor of release. 18 U.S.C.

section 3142(b). Detention orders are reviewed de novo. United States v. Williams, 753 F.2d

329, 333 (4th Cir. 1985). Detention is only appropriate where no condition or combination of

conditions will reasonably assure the presence of the accused or the safety of the community 18

U.S.C. section 3142(e)(1); United States v. Stewart, 19 F. App’x 46, 48 (4th Cir. 2001).

       Mr. Are is a married resident of Maryland, who lives with his wife, a native born

American citizen and her mother, a prominent member of the local church. Mr. Are is a

Nigerian national who has hard won legal status in the United States, that he is loathe to

surrender by fleeing the country. Mr. Are has had knowledge of this investigation since

December 2015, when he was interviewed by federal law enforcement. He has known that he

was an explicit target of this prosecution since at least April of last year when he was informed,

of that fact by the prosecution. Throughout those times he has lived and worked in this area and

never sought to flee the jurisdiction or avoid contact with the authorities. In fact, when an arrest


                                                 2
          Case 8:19-cr-00032-GLR Document 68 Filed 04/04/19 Page 3 of 4




warrant was served at Mr. Are’s Maryland home, he was miles away, at work in Virginia,

despite having every opportunity to flee at that point, he instead returned home and surrendered

himself to custody. Mr. Are is not a flight risk.

       Mr. Mohammed Kwaning conceived a plan to defraud the bank and cajoled others to put

it into operation. Mr. Kwaning enlisted Mr. Are to open a bank account. Mr. Are did so using

his own legitimate identification information. Mr. Are then accompanied Mr. Kwaning to the

bank and withdrew what were ultimately alleged to be ill gotten funds. Mr. Are had no role

other than to provide his good name as a conduit to open bank accounts. Mr. Are has no

expertise to harm the public through any sophisticated bank scam or identity fraud.

       Mr. Are has a single prior conviction for theft in Montgomery County, Maryland. That

conviction stems from an incident in March of 2017. He received a suspended six month

sentence and court mandated restitution payments, which he was faithfully making until the

detention at issue in this case inhibited his ability to work. Mr. Are has been under supervision

since March of 2018, without incident. Mr. Are has no firearms, and has never been arrested or

even suspected of an act of violence in his life. Mr. Are presents no risk of danger to the

community.

       If Mr. Are is released he will do what he has done for the last two years, work hard and

advance professionally, fulfill his restitution obligations in Montgomery, County, Maryland and

comply fully with the mandates of this Court. Mr. Are’s wife and mother in law are suitable

third party custodians and available to serve in that capacity. Mr. Are respectfully requests the


                                                    3
          Case 8:19-cr-00032-GLR Document 68 Filed 04/04/19 Page 4 of 4




Court consider his personal history, and conduct in this case as distinguished from his alleged

co-conspirators. He is confident that a close examination of his circumstances in light of the

standards of the Bail Reform Act will lead to his release.

               WHEREFORE, the defendant requests that this Honorable Court vacate the Order

of Detention against Mr. Kabir Are.


                                              Respectfully submitted,



                                              /Signed
                                              KWASI HAWKS
                                              District Bar #: 13902
                                              The Hawks Firm
                                              8403 Colesville Road, Suite 1100
                                              Silver Spring, Maryland 20910
                                              Tel: (310) 433-5577
                                              Email: kwasihawks@hotmail.com




                                                 4
